department of the treasury internal_revenue_service washington d c date uil number release date cc dom it a cam-247407-96 memorandum for district_director district attn chief examination_division from subject chief branch cc dom it a withdrawal of application_for change in accounting_method in accordance with section of revproc_99_1 i r b this memorandum advises you that a taxpayer within your district has withdrawn a form_3115 application_for change in accounting_method this document is not to be cited as precedent legend a b c this memorandum advises you that a form_3115 submitted on behalf of a is withdrawn a did not give any reason for the withdrawal a filed a form_3115 application_for change in accounting methods for permission to change its method_of_accounting for federal_income_tax purposes for legal expenditures made on behalf of clients the partnership is a law firm engaged in providing legal services to its clients the partnership incurs certain expenses on behalf of its clients which are termed client expenses and which clients are required to reimburse the partnership divides the client expenses into two categories reimbursable service charges and out-of-pocket expenses the partnership requested permission to change the accounting treatment of reimbursable service charges to the method of deducting the expenditures when paid and reporting reimbursements as income when payment is received from clients the partnership requested permission to change the accounting treatment cam-247407-96 of out of pocket expenses to the method of treating such expenditures as loans to clients this method change would have been effective beginning with the taxable_year beginning b and would have resulted in a positive sec_481 adjustment increase in taxable_income of dollar_figurec expenses_incurred by an attorney on behalf of a client are not deductible if the attorney expects to be reimbursed even if the reimbursement is contingent upon the success of the case boccardo v united_states ct_cl 63_tc_562 53_tc_217 aff'd 447_f2d_484 9th cir silverton v commissioner tcmemo_1977_198 aff'd 647_f2d_172 9th cir this is because expenditures or advances made under an agreement that the taxpayer will be reimbursed therefor by another are in the nature of loans to that person boccardo pincite see also 37_tc_158 reimbursed corporate expenses held nondeductible loans at the time of the withdrawal we had formed a tentatively adverse position on a’s proposed change in accounting treatment for reimbursable services charges we had tentatively concluded that the reimbursable service charges should also be treated as loans to clients the proposed accounting treatment for out-of-pocket expenses was viewed as correct however the partnership withdrew its entire application without changing the accounting treatment for out-of-pocket expenses if you have any questions on this matter do not hesitate to call at sincerely yours j charles strickland chief branch office of assistant chief_counsel income_tax and accounting cc changes in methods_of_accounting industry specialist
